Dismissed and Opinion Filed July 21, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-11-01545-CV

            BROYHILL FURNITURE INDUSTRIES, Appellant
                             V.
            RANDY MURPHY AND DAVE SHAFFER, Appellees

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                      Trial Court Cause No. 08-13276

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                        Opinion by Justice Partida-Kipness
      We reinstate this appeal. In 2013, we abated this case due to Broyhill Furniture

Industries’ bankruptcy. See TEX. R. APP. P. 8.2. The Court conducted an independent

review of the federal Public Access to Court Electronic Records (PACER) system,

which does not show a pending bankruptcy case associated with this appeal.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would

result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c); Brewer v. Admiral Ins. Co., 2002 WL 31312990, at *1

(Tex. App.—Dallas Oct. 16, 2002, no writ) (per curiam) (not designated for

publication).




                                        /Robbie Partida-Kipness/
111545f.p05                             ROBBIE PARTIDA-KIPNESS
                                        JUSTICE




                                      –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

BROYHILL FURNITURE                            On Appeal from the 44th Judicial
INDUSTRIES, Appellant                         District Court, Dallas County, Texas
                                              Trial Court Cause No. 08-13276.
No. 05-11-01545-CV          V.                Opinion delivered by Justice Partida-
                                              Kipness. Justices Myers and Garcia
RANDY MURPHY AND DAVE                         participating.
SHAFFER, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 21st day of July, 2021.




                                        –3–